Order striking certain recitals from the judgment reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Judgment granting defendant Smilen’s motion to dismiss the complaint as against him reversed on the law and the facts, costs to abide the event of the trial, and the motion denied, without costs. The refusal to grant the plaintiff a reasonable adjournment under the circumstances here was an abuse of discretion. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.